PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/086,418
Filing Date: 21 Nov 2013
Appellant(s): Walters, Greg



__________________
Gregory A. Grissett (Reg. No.: 59,910) and Joseph P. Mathew (Reg. No.: 76,599)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/02/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/06/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In re pages 5-11, Appellant argues that the combination of prior art, Forsberg et al. (US 7,597,705 B2) and Kensey (US 4,890,612), does not disclose or teach a method of comprising inserting an access sheath int the puncture site; and  A) while the toggle is restrained in the insertion position and the distal end of the access sheath is inside and remains in the vessel, and prior to releasing the proximal end of the toggle from the at least one of the release tube and the delivery tube, translating the puncture sealing device within the access channel along the insertion direction toward the distal end of the access sheath; B) mechanically coupling the puncture sealing device to a sheath hub positioned entirely outside of the puncture site when the puncture sealing device is fully seated in the access sheath and while the distal end of the access sheath is disposed within the vessel, such that the toggle protrudes from the distal end of the access sheath inside the vessel along the insertion direction; and C) a sheath hub positioned entirely outside of the puncture site (which is included in part B).
The examiner disagrees.  Forsberg discloses a method of sealing a puncture site in a vessel, the method comprising the steps of: 
Positioning a puncture sealing device  (whole treatment assembly shown in Figures 8-11 which includes 700, 220, 110, 108, and other components 
Moving at least one of the release tube and the delivery tube relative to the other to release the toggle such that a) the toggle is no longer restrained by the at least one of the release tube and the delivery tube, and b) the toggle transitions out of the insertion position and is angled at a second angle relative to the central axis that is different from the first angle (Figures 10-11; Column 3, 12-29; Column 6, lines 12-40). 
Forsberg is silent regarding the steps of removing a procedure sheath from the puncture site, the procedure sheath configured to open the puncture site, positioning an access sheath through the puncture site such that a distal end of the access sheath is disposed within the vessel, the access sheath defining a proximal end opposite the distal end, and an access channel that extends from the proximal end to the distal end along an insertion direction, positioning the puncture sealing device into the access channel along the insertion direction, while the toggle is restrained in the insertion translating the puncture sealing device within the access channel along the insertion direction toward the distal end of the access sheath, and mechanically coupling the puncture sealing device to a sheath hub positioned entirely outside of the puncture site when the puncture sealing device is fully seated in the access sheath and while the distal end of the access sheath is disposed within the vessel, such that the toggle protrudes from the distal end of the access sheath inside the vessel along the insertion direction; and with the puncture sealing device coupled to the access sheath while the distal end of the access sheath is disposed within the vessel, moving at least one of the release tube and the delivery tube with respect to the access sheath to release the toggle.
However, Kensey teaches that it is well known for a procedure sheath (e.g. needle cannula, not shown) to be used to open a puncture site, and then an access sheath 26 (Figures 1-4) to be used to perform an intravascular procedure (e.g., angioplasty), and upon completion of the procedure, the access sheath can later be used to perform a puncture sealing procedure (Column 3 line 42—Column 4, line 15). In particular, Kensey teaches removing a procedure sheath (needle cannula, not shown) from the puncture site, positioning an access sheath 26 (Figures 1-3) through the puncture site 28 such that a distal end of the access sheath is disposed within the vessel 24, the access sheath defining a proximal end opposite a distal end, and an access channel that extends from the proximal end to the distal end along an insertion direction, positioning the puncture sealing device having a release tube 32, delivery  translating the puncture sealing device within the access channel along the insertion direction toward the distal end of the access sheath (Figs. 1-2), and mechanically coupling the puncture sealing device to the a sheath hub (see flared portion at proximal end, see Figure below) positioned entirely outside of the puncture site when the puncture sealing device is fully seated in the access sheath (see Figures 2-3) such that the toggle protrudes from the distal end of the access sheath inside the vessel along the insertion direction (Figures 1-4; Column 3, line 41—Column 4, line 26); and with the puncture sealing device coupled to the access sheath, moving at least one of the release tube and the delivery tube with respect to the access sheath to release the toggle (Figs. 3-4). 

    PNG
    media_image2.png
    501
    726
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Forsberg, by providing the steps of opening the puncture site with a procedure sheath, removing the procedure sheath from the puncture site, positioning an access sheath through the puncture site such that a distal end of the access sheath is disposed within the vessel, positioning the puncture sealing device into the access channel along the insertion direction, while the toggle is restrained in the insertion position and the distal end of the access sheath is inside and remains in the vessel, and prior to releasing the proximal end of the toggle from the release tube, translating the puncture sealing device within the access channel along the insertion direction toward the distal end of the access sheath, and mechanically coupling the puncture sealing device to a sheath hub positioned entirely 
Examiner notes that said modification would therefore result in a releasing step that occurs when the puncture sealing device is fully seated in the access sheath.
Forsberg as modified by Kensey is silent regarding the coupling and releasing steps specifically occurring while the distal end of the access sheath is disposed within the vessel. This is because in the embodiment of Kensey relied upon (Figures 1-5), the puncture sealing device becomes fully seated at the very moment between Figures 2 and 3 that the toggle protrudes from the distal end of the access sheath (the toggle is already in the vessel in Figure 2). In this embodiment, the access sheath is first withdrawn and then the delivery tube is moved down to eject the toggle. While it is unclear whether the precise moment the toggle first protrudes the distal end of the access sheath so as to render the puncture sealing device “fully seated" occurs before or after the access sheath is withdrawn from the vessel, Kensey nonetheless teaches in another embodiment that either is sufficient.
Specifically, Kensey teaches an alternative embodiment in Figures 6-9. Unlike in Figures 2-3, Figure 8 makes it unambiguously clear that the access sheath can be left within the vessel while the toggle is ejected (Column 6, line 24--Column 7, line 33).

As explained in the rejection above, while Forsberg does not disclose using a procedure sheath and an access sheath for a method of sealing a puncture site in a vessel, Kensey teaches that it is well known for a procedure sheath (e.g. needle cannula, not shown) to be used to open a puncture site, and then an access sheath 26 (Figures 1-4) to be used to perform an intravascular procedure (e.g., angioplasty), and upon completion of the procedure, the access sheath can later be used to perform a puncture sealing procedure (Column 3 line 42—Column 4, line 15). In particular, Kensey teaches, in one embodiment (Figs. 1-4) removing using a procedure sheath and an access sheath for a method of sealing a puncture site in a vessel with the steps of removing the procedure sheath (needle cannula, not shown) from the puncture site, positioning the access sheath 26 (Figures 1-3) through the puncture site 28 such that a distal end of the access sheath is disposed within the vessel 24, the access sheath defining a proximal end opposite a distal end, and an access channel that extends from the proximal end to the distal end along an insertion direction, positioning the puncture sealing device having a release tube 32, delivery tube 38, plug 102 and toggle 106 into the access channel along the insertion direction, while the toggle is restrained in the insertion position and the distal end of the access sheath is inside and remains in the  translating the puncture sealing device within the access channel along the insertion direction toward the distal end of the access sheath (Figs. 1-2), and mechanically coupling the puncture sealing device to the a sheath hub (see flared portion at proximal end, see Figure above; the sheath hub or the indicated flared portion at the proximal end of the sheath is positioned entirely outside of the puncture site when the puncture sealing device is fully seated in the access sheath) positioned entirely outside of the puncture site when the puncture sealing device is fully seated in the access sheath (see Figures 2-3) such that the toggle protrudes from the distal end of the access sheath inside the vessel along the insertion direction (Figures 1-4; Column 3, line 41—Column 4, line 26); and with the puncture sealing device coupled to the access sheath, moving at least one of the release tube and the delivery tube with respect to the access sheath to release the toggle (Figs. 3-4) for the purpose of allowing and guiding access of other intravascular instruments that are to be used for the initial procedure (Kensey, Column 3, line 41—Column 4, line 26).  Furthermore, Kensey teaches an alternative embodiment in Figures 6-9.  Unlike in Figures 2-3, Figure 8 makes it unambiguously clear that the access sheath can be left within the vessel while the toggle is ejected (Column 6, line 24--Column 7, line 33).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Forsberg as modified by Kensey, by leaving the access sheath within the vessel during the step of releasing the toggle, as Kensey sets forth that leaving the access sheath within the vessel or outside of the vessel during this step are equally sufficient for delivering the toggle (Column 6, line 24--Column 7, line 33).   

The examiner disagrees.  Forsberg discloses a method of sealing a puncture site in a vessel, the method comprising the steps of: 
Positioning a puncture sealing device (whole treatment assembly shown in Figures 8-11 which includes 700, 220, 110, 108, and other components as shown in the figures) such that a portion of the puncture sealing device is disposed within the vessel through the puncture site, the puncture sealing device having a release tube 220, a delivery tube 702 disposed within the release tube, a plug 110 disposed within the delivery tube, a toggle 108 distal to the plug, and a filament 104 that couples the toggle to the plug, wherein the toggle defines a proximal end that is restrained within and by the release tube (Column 3, 12-29; Column 6, lines 12-40 and Figs. 8 and 9).
Moving at least one of the delivery tube and the release tube relative to the other of the delivery tube and the release tube to a) release the proximal end of the toggle from the release tube, and b) orient the toggle Examiner notes that the toggle is fixed with respect to the release tube because the toggle abuts the release tube (Figures 10-11).
Forsberg is silent regarding the steps of positioning an access sheath in the puncture site such that a distal end of the access sheath is inside the vessel, the access sheath defining a proximal end having a sheath hub opposite the distal end, and an access channel that extends from the proximal end to the distal end along an insertion direction, the sheath hub positioned entirely outside of the puncture site; positioning the puncture sealing device into the access channel along the insertion direction; with the distal end of the access sheath inside and remaining in the vessel and prior to releasing the proximal end of the toggle from the release tube, translating the puncture sealing device within the access channel along the insertion direction and relative to the access sheath toward the distal end of the access sheath until the puncture sealing device is fully seated in the access sheath, such that the toggle protrudes from the distal end of the access sheath inside the vessel along the insertion direction; with the puncture sealing device fully seated in, and with the puncture sealing device fully seated in, and mechanically coupled to, the sheath hub of the access sheath while the distal end of the access sheath is inside the vessel, moving at least one of the delivery tube and the release tube relative to the access sheath for the steps of releasing and orienting the toggle.  Although it appears that Forsberg discloses providing tension to the filament 104 at least during the steps shown in Figures 15-16, Forsberg does not explicitly state 
However, Kensey teaches that it is well known for an access sheath 26 (Figures 1-4) to first be used to perform an intravascular procedure (e.g., angioplasty), and upon completion of the procedure, later be used to perform a puncture sealing procedure (Column 3 line 42—Column 4, line 15).  In particular, Kensey teaches positioning an access sheath in the puncture site 28 such that a distal end of the access sheath is inside the vessel 24, the access sheath defining a proximal end having a sheath hub (see flared portion at proximal end, see Figure above) opposite the distal end, and an access channel that extends from the proximal end to the distal end along an insertion direction, the sheath hub positioned entirely outside of the puncture site (Figs. 1-3); with the distal end of the access sheath inside the vessel and remaining in the vessel and prior to releasing a proximal end of a toggle 106 from a release tube 32, positioning and translating a puncture sealing device having the release tube 32, delivery tube 38, plug 102 and toggle 106 into the access channel along the insertion direction and relative to the access sheath toward the distal end of the access sheath until the puncture sealing device is fully seated in, such that the toggle protrudes from the distal end of the access sheath inside the vessel along the insertion direction (Figures 1-4; Column 3, line 41—Column 4, line 26), and with the puncture sealing device fully seated in, and mechanically coupled to the sheath hub of the access sheath, moving at least one of the delivery tube and the release tube relative to each other and the access sheath to release and orient the toggle (see Figures 1-3).  Examiner notes that as currently written, “fully seated” does not require the toggle to protrude from the release tube. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Forsberg, by providing the steps of positioning an access sheath within the vessel through the puncture site, and positioning the puncture sealing device into the access channel along the insertion direction, the sheath hub positioned entirely outside of the puncture site;  positioning the puncture sealing device into the access channel along the insertion direction; with the distal end of the access sheath inside and remaining in the vessel and prior to releasing the proximal end of the toggle from the release tube, translating the puncturing sealing device with the access channel along the insertion direction and relative to the access sheath toward the distal end of the access sheath until the puncture sealing device is fully seated in the access sheath, such that the toggle protrudes from the distal end of the access sheath inside the vessel along the insertion direction; and with the puncture sealing device fully seated in, and mechanically coupled to the sheath hub of the access sheath, moving at least one of the delivery tube and the release tube relative to each other and the access sheath to release and orient the toggle, as taught by Kensey, for 
Examiner notes that said modification would therefore result in a moving step that occurs when the puncture sealing device is fully seated in and mechanically coupled to the sheath hub of the access sheath.
Examiner notes that the addition of the term “mechanically” in the phrase “mechanically coupled” does not substantially narrow the scope of the claim to distinguish it from the prior art. First, the term “coupled” is broad. Two objects are considered to be coupled together even if they are in contact with one another, even indirectly. For example, the steering wheel of a car can be considered to be “coupled” to the rear bumper. Next, the term “mechanically” is similarly broad and does little to alter the scope of the claim. Two objects may be considered “mechanically coupled” together by mere friction, or through some other form of contact, even indirect contact. Here, the puncture sealing device of Forsberg/Kensey is “mechanically coupled” to the sheath hub of the access sheath in that it is brought in contact therewith through frictional engagement and by direct and indirect connections between the two objects.
Forsberg as modified by Kensey is silent regarding the releasing step specifically occurring while the distal end of the access sheath is inside the vessel. This is because in the embodiment of Kensey relied upon (Figures 1-5), the puncture sealing device becomes fully seated at the very moment between Figures 2 and 3 that the toggle protrudes from the distal end of the access sheath (the toggle is already in the vessel in Figure 2). In this embodiment, the access sheath is first withdrawn and then the delivery tube is moved down to eject the toggle. While it is unclear whether the precise moment 
Specifically, Kensey teaches an alternative embodiment in Figures 6-9. Unlike in Figures 2-3, Figure 8 makes it unambiguously clear that the access sheath can be left within the vessel while the toggle is ejected. (Column 6, line 24--Column 7, line 33).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Forsberg as modified by Kensey, by leaving the access sheath within the vessel while the toggle is ejected, as Kensey sets forth that leaving the access sheath within the vessel or outside of the vessel during this step are equally sufficient for delivering the toggle (Column 6, line 24--Column 7, line 33).   In the modified invention, the step of orienting the toggle also occurs while the distal end of the access sheath is inside the vessel because Forsberg discloses that the toggle is oriented after it is released from the release tube (Forsberg, Fig. 11 and Column 3, 12-29; Column 6, lines 12-40) and Kensey discloses that the toggle is released from the release tube while the distal end of the access sheath is inside the vessel (Kensey, Fig. 8)
As explained in the rejection above, Kensey discloses a proximal end of the introducer sheath 26 having a sheath hub (the flared portion at proximal end of the sheath, see Figure above; the flared portion at the proximal end of the sheath can reasonably be considered a hub) positioned entirely outside of the puncture site (the sheath hub at the proximal end of the sheath 26 is clearly positioned entirely outside the Examiner notes that as currently written, “fully seated” does not require the toggle to protrude from the release tube. Rather, it merely requires the toggle to protrude from the distal end of the access sheath when the access sheath is inside the vessel. Here, between Kensey’s Figs. 2-3 there is a moment in time when the access sheath 26 is being withdrawn where the toggle protrudes from the distal end of the access sheath that is inside the vessel (compare position of toggle in Fig. 2 to position of toggle in Fig. 3 when sheath 26 is withdrawn; since toggle is already inside the vessel in Fig. 2 there must be a time in which the toggle protrudes from the distal end of the access sheath while the access sheath is still inside the vessel).
Forsberg as modified by Kensey is silent regarding the releasing step specifically occurring while the distal end of the access sheath is inside the vessel. This is because in the embodiment of Kensey relied upon (Figures 1-5), the puncture sealing device becomes fully seated at the very moment between Figures 2 and 3 that the toggle 
Specifically, Kensey teaches an alternative embodiment in Figures 6-9. Unlike in Figures 2-3, Figure 8 makes it unambiguously clear that the access sheath can be left within the vessel while the toggle is ejected. (Column 6, line 24--Column 7, line 33).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Forsberg as modified by Kensey, by leaving the access sheath within the vessel while the toggle is ejected, as Kensey sets forth that leaving the access sheath within the vessel or outside of the vessel during this step are equally sufficient for delivering the toggle (Column 6, line 24--Column 7, line 33).   In the modified invention, the step of orienting the toggle also occurs while the distal end of the access sheath is inside the vessel because Forsberg discloses that the toggle is oriented after it is released from the release tube (Forsberg, Fig. 11 and Column 3, 12-29; Column 6, lines 12-40) and Kensey discloses that the toggle is released from the release tube while the distal end of the access sheath is inside the vessel (Kensey, Fig. 8).
In re pages 14-15, Appellant argues that Forsberg in view of Kensey and Hill, and further in view of Terwey (US 2013/0226227 A1) does not teach or suggest the 
The examiner disagrees. Forsberg as modified by Kensey and Hill discloses the claimed invention substantially as claimed, as set forth for claim 6.  Forsberg as modified by Kensey and Hill further discloses the pulling step (Forsberg: Figures 15-16) comprises pulling the delivery tube 702 proximally such that the plug 110 is removed from the delivery tube within the release tube 220.  
Although it appears that the manual tamping step could be performed within the release tube at some point between the steps shown in Figures 15-16, it is not entirely clear whether or not said tamping step does in fact occur within the release tube.
However, Terwey teaches it is well known to tamp a plug 210 (Figures 5G-5H) during a vascular puncture sealing procedure using an automated tamping apparatus 252, wherein the tamping step is performed while the tamp 212 is disposed within the release tube 216 (Paragraphs [0004], [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Forsberg as modified by Kensey and Hill, by providing the puncture sealing device with an automated tamping apparatus such that the tamping step is performed while the tamp is disposed within the release tube, for the purpose of facilitating sealing plug ejection and proper placement of the sealing plug, and reducing the potential shortcomings commonly accompanied by manual tamping such as partial seals and late bleeding (Paragraphs [0004], [0043]).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JING RUI OU/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
Conferees:
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.